DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 7/20/2021 which amended claims 1-9, 13, 15, and 16.  Claims 1-9, 13, 15, 16, and 17 are currently pending.  

Response to Arguments
Applicant’s arguments, see page 6, filed 7/20/2021, with respect to the 35 U.S.C. 112(a) rejections of claims 1-9, 13, 15, and 16 have been fully considered and are persuasive in light of the amendments to the claims. The 35 U.S.C. 112(a) rejections of claims 1-9, 13, 15, and 16 have been withdrawn. 
	

Allowable Subject Matter
Claims 1-9, 13, 15, 16, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1 and 15, the prior art of record, either alone or in combination, fails to teach or render obvious a controller including a processor configured to execute computer readable instructions stored in memory and/or a circuit 
Regarding claim 13, the prior art of record, either alone or in combination, fails to teach or render obvious removing a first resist film, on which a first mark has been formed, from a substrate and forming a second resist film on the substrate; forming a second mark on a reworked substrate on which the second resist film has been formed; exposing the reworked substrate on which the second mark has been formed; wherein in the forming the second mark, the second mark is formed at a position shifted from a position of a first mark trace that coincides with a position where the first mark has been formed on the reworked substrate. These limitations in combination with the other limitations of claim 13 render the claim non-obvious over the prior art of record.
Regarding claim 17, the prior art of record, either alone or in combination, fails to teach or render obvious the reworked substrate including a first mark trace at a position corresponding to a position of the first mark and the first resist film, wherein the forming forms a second mark on the second resist film so that the second mark is 
Lou et al. (US PGPub 2010/0063764, Lou hereinafter) discloses a mark forming method of forming a mark on a reworked substrate on which a first resist film, on which a first mark has been formed, has been removed and a second resist film has been formed (Figs. 5-6, paras. [0008], [0025]-[0026], layers 130, 140, 150 are formed and a metrology tool measures the overlay using registration targets 510. The layer 150 is stripped, re-deposited, and patterned again), and discloses wherein a forming unit forms a second mark on the second resist film so that the second mark is positioned at the position shifted from a position where the first mark is formed on the reworked substrate (Figs. 1, 5, 6, paras. [0008], [0025]-[0027], [0038], the pattern of the target formed in overlay layer 150 is offset from its previous position following reworking of layer 150). Lou does not describe or render obvious wherein the reworked substrate including a first mark trace at a position corresponding to a position of the first mark on the first resist film in the mark forming method and therefore does not teach or suggest the reworked substrate being a substrate on which a first resist film, on which a first mark has been formed, has been removed and a second resist film has been formed, the reworked substrate including a first mark trace at a position corresponding to a position of the first mark on the first resist film, wherein the controller is configured to cause the alignment mark former to form a second mark on the second resist film so that the second mark is positioned at a position shifted from the position where the first mark trace is formed on the reworked substrate. 
Li et al. (US PGPub 2019/0056673) discloses printing first and second targets in the same resist layer, changing a focus offset, and adding a positional offset to the second target in order to shift the second target from the first target (Figs. 12, 13, 16, and 19, paras. [0048], [0057], [0299]), but Li et al. does not describe the alignment mark former configured to form a mark on a resist film on a reworked substrate using light emitted from the light source, the reworked substrate being a substrate on which a first resist film, on which a first mark has been formed, has been removed and a second resist film has been formed, the reworked substrate including a first mark trace at a position corresponding to a position of the first mark on the first resist film, wherein the controller is configured to cause the alignment mark former to form a second mark on the second resist film so that the second mark is positioned at a position shifted from the position where the first mark trace is formed on the reworked substrate.
Sugita et al. (US Patent No. 6,344,892) discloses forming a latent image of alignment marks shifted from each other during exposure to allow detection of the alignment marks for positioning the next exposure (Figs. 12-14 and col. 11, lines 17-34, lines 42-67, col. 12,  lines 1-30), but Sugita does not describe reworking the substrate and therefore does not describe the alignment mark former to form a mark on a resist film on a reworked substrate using light emitted from the light source, the reworked substrate being a substrate on which a first resist film, on which a first mark has been formed, has been removed and a second resist film has been formed, the reworked substrate including a first mark trace at a position corresponding to a position of the first mark on the first resist film, wherein the controller is configured to cause the alignment mark former to form a second mark on the second resist film so that the second mark is positioned at a position shifted from the position where the first mark trace is formed on the reworked substrate.
Ishigo (US PGPub 2010/0291477) discloses forming a pattern in a resist in a lower pattern layer, applying resist on the lower pattern layer to expose and form a second mask pattern, and measuring overlay shift between the two layers, and reworking the second mask pattern if the overlay shift is outside an allowable range (Figs. 2-6 and paras. [0025], [0035], [0036], [0042]-[0050]), but Ishigo does not describe the alignment mark former to form a mark on a resist film on a reworked substrate using light emitted from the light source, the reworked substrate being a substrate on which a first resist film, on which a first mark has been formed, has been removed and a second resist film has been formed, the reworked substrate including a first mark trace at a position corresponding to a position of the first mark on the first resist film, wherein the controller is configured to cause the alignment mark former to form a second mark on the second resist film so that the second mark is positioned at a position shifted from the position where the first mark trace is formed on the reworked substrate.
Tsen et al. (US Patent No. 9,442,392) discloses controlling a scanner by applying different scanner overlay corrections to a group of wafers depending on whether the wafers have been reworked or not (Fig. 4 and col. 6, lines 14-67, col. 7, lines 1-29), but Tsen et al. does not describe the alignment mark former to form a mark on a resist film on a reworked substrate using light emitted from the light source, the reworked substrate being a substrate on which a first resist film, on which a first mark has been formed, has been removed and a second resist film has been formed, the reworked substrate including a first mark trace at a position corresponding to a position of the first mark on the first resist film, wherein the controller is configured to cause the alignment mark former to form a second mark on the second resist film so that the second mark is positioned at a position shifted from the position where the first mark trace is formed on the reworked substrate.
Paxton et al. (US PGPub 2006/0216649) discloses a multiple exposure process for exposing a substrate that includes patterning a first resist layer on top of a developable layer, coating a second resist layer on top of the developable layer, shifting the substrate by a predetermined distance, exposing the second pattern onto the second pattern layer, developing the second resist layer and the developable layer to form the pattern (Fig. 3 and paras. [0051]-[0053]), but Paxton et al. does not describe the alignment mark former to form a mark on a resist film on a reworked substrate using light emitted from the light source, the reworked substrate being a substrate on which a first resist film, on which a first mark has been formed, has been removed and a second resist film has been formed, the reworked substrate including a first mark trace at a position corresponding to a position of the first mark on the first resist film, wherein the controller is configured to cause the alignment mark former to form a second mark on the second resist film so that the second mark is positioned at a position shifted from the position where the first mark trace is formed on the reworked substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882